     Case 2:18-cv-01126 Document 22 Filed 03/05/19 Page 1 of 1 PageID #: 82



                      UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF WEST VIRGINIA
                             AT CHARLESTON

DAVID N. DRESSLER

            Plaintiff,

v.                                      Civil Action No. 2:18-CV-1126

JEFFERSON COUNTY, WV, et al.,

            Defendants.

                               JUDGMENT ORDER

            In accordance with the order adopting the magistrate

judge’s Proposed Findings and Recommendations this day entered

in the above-styled civil action, it is ORDERED that the

plaintiff’s complaint be, and hereby is, dismissed without

prejudice for lack of subject matter jurisdiction.


            The Clerk is directed to forward copies of this

judgment order to the plaintiff, all counsel of record, and the

United States Magistrate Judge.


                            ENTER: March 5, 2019
